Citation Nr: 1731714	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  07-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with recurrent major depressive disorder (MDD), to include an initial rating in excess of 50 percent prior to June 25, 2015, and a rating in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 25, 2015. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter 

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appeal is being processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  This appeal has a lengthy procedural history which will be abbreviated below.  

The Veteran served on active duty from September 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above that awarded an initial 30 percent rating for service-connected PTSD.  The Veteran subsequently perfected an appeal as to the initial rating assigned to his disability.  

In August 2009, the Veteran testified before one of the undersigned Veterans Law Judges, Michelle L. Kane, during a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

Thereafter, in November 2011, the Board awarded an initial 50 percent rating for PTSD prior to June 30, 2008, but denied a rating in excess of 50 percent thereafter.  

The Veteran appealed the November 2011 Board decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in May 2012, the Court issued an Order, pursuant to a joint motion for remand (JMR), which vacated the Board decision to the extent that it denied entitlement to a rating in excess of 50 percent due to perceived deficiencies in the analysis of the merits of the claim.  

In February 2013, the Board remanded the PTSD rating claim to afford the Veteran an opportunity for another Board hearing so that his wife could testify.  
In July 2013, the Veteran, along with his wife, D.B., and daughter, S.B., testified via video conference before one of the undersigned Veterans Law Judges, L.M. Barnard.  A transcript of the hearing is associated with the claims file.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107 (c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a).  Thus, when an appellant has had a personal hearing before two VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

By letter dated November 2013, the Veteran was notified that he had the right to a hearing before a third VLJ.  However, in December 2013, the Veteran declined to testify before a third VLJ.  Accordingly, the requirements set forth in Arneson and 38 C.F.R. § 20.700 (a) have been met.  

In March 2014, the Board issued a panel decision that remanded the PTSD rating claim for further development and also referred the issue of entitlement to TDIU to the agency of original jurisdiction (AOJ) for consideration.  

In October 2014, the Court issued an Order, pursuant to a JMR, which vacated the March 2014 Board decision to the extent that it referred, rather than remanded, the issue of entitlement to TDIU.  In April 2015, the Board remanded the issue of entitlement to TDIU pursuant to the Court Order and specifically requested additional evidentiary development, to include referral of the TDIU claim for extraschedular consideration.  

Thereafter, the AOJ conducted all requested development except referral of the TDIU claim for extraschedular consideration.  As a result, in January 2017, the Board remanded the PTSD rating claim and TDIU claim for additional development, to include referral of the TDIU claim for extraschedular consideration and for issuance of a supplemental statement of the case (SSOC).  

In March 2017, the Director of the Compensation Service considered the Veteran's entitlement to TDIU on an extraschedular basis and awarded such benefit, effective June 25, 2015.  Accordingly, the AOJ issued a March 2017 rating decision that awarded entitlement to TDIU, as well as an increased 70 percent rating for PTSD, effective June 25, 2015.  The AOJ also issued an SSOC, as directed; however, the March 2017 SSOC only addressed the PTSD rating claim on appeal without addressing entitlement to TDIU, as the AOJ considered the grant of TDIU from June 2015 to be a full and final determination as to this issue.  See March 2017 rating decision.  

However, as discussed in detail below, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the TDIU issue is part and parcel of the increased rating claim for PTSD which has been pending since May 24, 2005.  Therefore, consideration must be given as to the Veteran's entitlement to TDIU from May 24, 2005 to June 25, 2015.  The Board finds that the AOJ's failure to include the TDIU issue in the March 2017 SSOC is not prejudicial to the Veteran, however, because, in adjudicating the PTSD rating claim, the AOJ considered all of the evidence relevant to the TDIU claim and it is clear the Veteran is aware of the applicable legal authority governing such a claim, given the evidence and argument submitted in support of the claim.  Also, the Veteran's attorney submitted a brief in April 2017 directly in response to the SSOC, arguing that the TDIU claim remained on appeal, so he has had the opportunity to present argument on the TDIU issue, is aware it was not covered in the SSOC, yet continues to argue the claim to the Board.  Therefore, proceeding with adjudication of the TDIU claim without a remand to afford the AOJ an opportunity to issue yet another SSOC is not prejudicial to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

As all development requested in January 2017 has been completed, the appeal has been returned to the Board for further review, including the Veteran's entitlement to an increased rating prior to and after June 25, 2015, as well as entitlement to TDIU prior to June 25, 2015.  See Stegall v. West, 11 Vet. App. 268 (1998).

As a final matter, the Board observes that, in July 2015, the AOJ issued a rating decision that denied service connection for hypertension and awarded service connection for onychomycosis and diabetes mellitus, for which initial zero and 20 percent ratings were assigned, respectively, effective August 22, 2014.  In July 2016, the Veteran filed a timely notice of disagreement (NOD) as to the denial of service connection for hypertension, as well as the initial ratings and effective dates assigned to his onychomycosis and diabetes mellitus.  To date, the AOJ has not issued an SOC addressing those issues.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the AOJ has acknowledged receipt of the NOD and additional action is pending.  Thus, the Board will not take jurisdiction over those issues at this time.


FINDINGS OF FACT

1.  For the entire period prior to and after June 25, 2015, the Veteran's PTSD and MDD was manifested by a variety of symptoms, including sleep disturbance, flashbacks, anxiety, hypervigilance, exaggerated started response, variations in mood, impaired judgment, impaired impulse control, significant difficulty in establishing and maintaining effective work and social relationships, and suicidal thoughts, which fluctuated in presentation, frequency, and severity, but resulted in deficiencies in most areas, including work, family and interpersonal relations, thinking, and mood; however, total occupational or social impairment as a result of his symptoms is not shown.  

2.  The preponderance of the evidence reflects that the Veteran's service-connected disabilities, alone, did not render him unable to secure and maintain substantially gainful employment prior to June 25, 2015.  

CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for a rating in excess of 70 percent for PTSD for any time period on appeal have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

3.  The criteria for a TDIU prior to June 25, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

PTSD

As noted in the Introduction, the April 2006 rating decision on appeal granted service connection for PTSD and MDD and assigned an initial 30 percent rating, effective May 24, 2005.  The Veteran subsequently perfected an appeal as to the initial rating assigned to his PTSD.  In November 2011, the AOJ increased the Veteran's initial disability rating to 50 percent, effective May 24, 2005.  While the RO increased the Veteran's initial disability rating, he did not withdraw his appeal.  Therefore, the issue remained viable on appeal, as 50 percent is not the maximum benefit available for this disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2017, the AOJ awarded a higher 70 percent rating for PTSD, effective June 25, 2015.  Therefore, the Board will consider whether the Veteran is entitled to an initial rating in excess of 50 percent prior to June 25, 2015, and a rating in excess of 70 percent thereafter.  

The Veteran's disability is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

The preponderance of the evidence shows that, throughout the appeal period, the Veteran's PTSD and MDD has been consistently manifested by sleep disturbance with nightmares and night sweats, flashbacks, anxiety, hypervigilance, exaggerated startle response, and fatigue.  His mood has been variously described as euthymic, normal, good, mildly dysphoric, anxious, and depressed, while his affect has been variously described as appropriate, normal, congruent with his mood, reactive, anxious, and mildly irritated.  See VA treatment records and examination reports; January 2011 neuropsychiatric evaluation from Dr. Logsdon.  

He has also consistently endorsed more serious symptoms including irritability and problems with anger that have resulted in physical and verbal outbursts against family members and strangers.  For instance, in August 2005, he reported having two verbal confrontations with people, including one instance on his job.  In September 2005, the Veteran stated that his anger was triggered while driving and when he was in convenience stores, but he reported being able to redirect his thinking to reduce escalation.  Nevertheless, he also reported having a physical altercation with his father while he was visiting.  The Veteran endorsed wanting to engage in anger management, as he believed his anger issues caused him to lose his first marriage.  He reported that journaling and physical activity, such as mowing lawns, helped.  See VA treatment records dated July, August, and October 2005.  However, when the Veteran remarried, his anger issues caused problems as he variously reported having issues in his relationship, blowing up at his wife, and even slapping and pushing her.  See VA treatment records dated August 2010, March 2011, March 2015, and April and August 2016; see also December 2012 lay statement from D.B.; January 2011 neuropsychiatric evaluation from Dr. Logsdon.  The evidence also shows the Veteran had problems, including a near physical altercation, with his son-in-law.  See September 2016 VA treatment record; December 2012 lay statement from D.B.  

The Veteran has also exhibited an obsession with war, which he and his family have described as consuming thoughts and actions that impact his ability to interact appropriately with others.  See October 2005 lay statement from L.S. (his ex-wife); December 2012 lay statements S.S. and D.B. (his daughter and wife); May 2016 VA treatment record; VA examination reports dated November 2005, June 2008, and August 2010.  

In this regard, the evidence shows the Veteran's relationships with his family have varied during the appeal period.  In some instances, he has reported having a good relationship with his daughters, while he has also reported that he does not relate well with his oldest daughter and did not feel that his family is very supportive.  See e.g., VA treatment records dated May 2005, April 2007, December 2007; see also lay statements from his daughters and wife.  In addition to impaired relationships with his family, the Veteran is not shown to have any close friends or significant social contact, except for attending church regularly.  However, his wife has reported that he was kicked out of Sunday school because of his anger outbursts and inappropriate comments.  See December 2012 lay statement from D.B.  Nevertheless, the Veteran has participated in PTSD group therapy throughout the appeal period, which he described as helpful.  See VA treatment records dated March 2011 and September 2015.  

The Veteran has also endorsed having other symptoms of varying severity and duration.  For example, the Veteran and his family have reported that he has problems with his memory, including forgetting to mow certain lawns when he was working, forgetting to complete other tasks, and locking himself out of the house and car.  See e.g., June 2008 VA examination report; VA treatment records dated May 2005, April and August 2008; lay statements from V.B. (July 2008) and K.A. (December 2012); statements from the Veteran dated May 2008 and January 2016.  The June 2008 VA examiner noted there was a minor deficit in the Veteran's short term memory and his memory was described as fair in February 2010.  Otherwise, however, clinical observation has revealed that his memory has been intact for most of the appeal period.  See e.g., VA treatment records dated December 2008, January and August 2009; VA examination reports dated November 2005 and August 2010.  The evidence also shows he has occasionally reported having problems with concentration.  See VA treatment records dated January, November, and December 2008; January 2012; June 2008 VA examination; January 2011 neuropsychiatric evaluation from Dr. Logsdon.  

The Veteran has occasionally reported having suicidal thoughts.  During the November 2005 VA examination, he reported that he was suicidal off and on, with worse thoughts at night.  He stated that he wrote a suicide note the previous week, although he did not intend to hurt himself.  In April 2007, he stated that he thought about suicide all the time and, during the June 2008 VA examination, he reported having intermittent suicidal thinking.  See also July 2008 Veteran statement; August 2008 VA treatment record; December 2012 lay statement from S.S. (daughter).  Otherwise, however, the Veteran denied having suicidal or homicidal ideation.  See e.g., VA treatment records dated June and October 2005, July and December 2006, January and December 2008, December 2007, January 2009; August 2010 VA examination report.  

Despite the foregoing symptoms, the Veteran is consistently described as well-groomed, alert, and oriented.  His speech has been normal throughout the appeal period, although he is occasionally described as hyperverbal, condescending, abrasive and rude.  See e.g. VA treatment records dated February and August 2010, January 2012, June and September 2013.  There is no evidence of any significant thought or cognitive disorder, as his thought process is consistently described as organized, relevant, and goal-directed.  His thought content is also without any delusions, hallucinations or psychosis.  The Veteran is shown to have one report of visual hallucinations in June 2010, but he stated that those occurred when he wakes and questioned whether it was due to the change in his medication.  

The Veteran's insight and judgment are also generally described as good and intact, with occasional notations of being fair.  See e.g., VA treatment records dated December 2008; January, March, and June 2009; August 2010; May 2016; and May 2017.  The November 2005 VA examiner noted the Veteran had lapses in judgment and risky behavior, while the August 2010 VA examiner described his judgment and insight as "ok." 

The evidence shows that the Veteran owned his own lawn business that he operated seasonally during the spring and fall, with odd jobs in the winter.  The Veteran variously reported that his job was not particularly stressful and kept him busy (see VA treatment records dated April 2007 and March 2009), but the evidence shows that his PTSD impacted his ability to work.  As noted, his memory problems resulted in him forgetting to complete certain tasks.  The lay and medical evidence also shows that his irritability, anger, and impaired impulse control resulted in confrontations with customers and prevented him from working well with others.  See e.g., lay statements from V.B. (July 2008), K.A. and D.B. (December 2012); VA examination reports dated November 2005, June 2008, August 2010, and June 2015.  

Overall, the preponderance of the evidence shows that, throughout the appeal period, the Veteran's PTSD has been manifested by a variety of symptoms that have ranged from moderate to severe and resulted in deficiencies in several areas including family and interpersonal relations, work, thinking, and mood.  As noted, he has been shown to have variations in his mood, impaired judgment, impaired impulse control, significant difficulty in establishing and maintaining effective work and social relationships, and suicidal thoughts.  While the evidence shows the Veteran's symptoms have fluctuated in presentation, frequency, and severity, the preponderance of the evidence shows that his symptoms have significantly impacted his social and occupational functioning and resulted in deficiencies in most areas of his life.  Because the Veteran has demonstrated normal speech and cognitive functioning, owned his own business, remained married for most of the appeal period, and retained his ability to go to church and participate in group therapy, there is a question as to whether his symptoms more closely approximate the level of functioning contemplated by the 50 or 70 percent rating; however, after resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's PTSD has been manifested by severe symptoms, social and occupational functioning throughout the appeal period and, thus, warrants a 70 percent rating.  


A higher 100 percent rating is not warranted at any point, including prior to or after June 25, 2015, as the Veteran's symptoms are not shown to have resulted in total occupational and social impairment.  Indeed, while the Veteran's symptoms have resulted in deficiencies in many areas, the Veteran has maintained fair relationships with family members and retained his ability to interact with others, albeit on a limited basis.  His thought processing and communication skills have also remained intact and he is not shown to be a danger to himself or others.  While the June 2015 VA examiner noted the Veteran experienced spatial disorientation, VA treatment records dated in 2016 and 2017 show he has been alert, oriented, and well-groomed, without any indication of a gross or total impairment in overall functioning to warrant a total schedular rating under the rating schedule.  

Therefore, the Veteran's overall disability picture reflects that his PTSD warrants a 70 percent rating, but no higher, for the period prior to and after June 25, 2015.  In reaching this determination, the Board acknowledges that the Veteran had been assigned Global Assessment of Functioning (GAF) scale scores that generally ranged from 45 to 60, which indicates serious to moderate symptoms and impairment.    

In this regard, a GAF score, which is from a scale reflecting the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness, had been a tool employed prior to the issuance of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  However, it is the symptoms shown, and not the assigned GAF scores or an examiner's assessment of the severity of a disability, which provides the primary basis for the assigned rating.  See 38 C.F.R. § 4.126.  Moreover, the American Psychiatric Association has since found that the GAF score has limited usefulness in the assessment of the level of disability, given the lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  See 79 Fed. Reg. 45093.  Thus, the scores the Veteran was assigned are not of particular probative value, but the Board notes that the preponderance of the scores assigned in this case are consistent with the Board's assessment that the Veteran's symptoms ranged from moderate to severe and resulted in deficiencies in many area sufficient to warrant a 70 percent rating, but no higher. 

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board finds that the Veteran's symptomatology has been consistent with no more than a 70 percent rating throughout the appeal period; therefore, assigning staged ratings for this disability is not warranted. 

For the foregoing reasons and bases, the Board finds the relevant evidence supports the award of an initial rating of 70 percent, but no higher, for service-connected PTSD throughout the appeal period.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


TDIU

In October 2007, the Veteran's representative filed an informal claim seeking entitlement to TDIU.  The Veteran subsequently filed a formal claim seeking entitlement to a total disability rating due to unemployability caused by his service-connected PTSD, which he asserted prevented him from securing or following a substantial gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability dated May 2008 and January 2016.  

Nevertheless, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of an increased rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, lay evidence dated as early as June 2008 implicitly raised entitlement to TDIU in conjunction with the PTSD claim currently on appeal (which has been pending since May 24, 2005), thereby triggering the application of Rice.  In March 2017, the AOJ awarded entitlement to TDIU on an extraschedular basis, effective June 25, 2015.  Therefore, the Board will consider whether entitlement to a TDIU is warranted from May 24, 2005 to June 25, 2015.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16 (b).

An award of a TDIU is predicated upon a claimant being unable to engage in "substantially gainful" employment which has been defined as income not exceeding the poverty threshold for one person.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  See also 38 C.F.R. § 4.16 (a) (2016); Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  Indeed, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  

As discussed in this decision, the Veteran's service-connected PTSD has been rated 70 percent disabling since May 24, 2005.  Therefore, he has met the schedular requirements for TDIU since May 2005.  See 38 C.F.R. §§ 4.16(a).  

Parenthetically, the Board notes that the Veteran is also assigned a noncompensable (zero percent rating) for left ear hearing loss since May 24, 2005.  Since August 22, 2014, diabetes mellitus has been rated 20 percent disabling, with onychomycosis rated as noncompensable.  As a result, as of August 22, 2014, the Veteran's combined rating was 80 percent.  

As noted, the Veteran has met the schedular percentage requirements for entitlement to TDIU for the entire period under consideration, i.e., from May 2005 to June 2015.  See 38 C.F.R. §§ 4.16(a).  Next, the Board must consider whether the evidence shows his service-connected PTSD prevented employability during that time period.

The evidence shows the Veteran received his GED and took two years of general courses in junior college.  See June 2008 VA examination report.  The evidence also shows the Veteran owned his own lawn care business from 1994 to 2008.  See May 2008 See VA Form 21-8940.  The Veteran reported working year round when he lived in California but he stated that his work became more seasonal when he moved to Colorado.  As a result, he reported working fulltime from April to October, with only a few hours of lawn care and other odd jobs, such as maintenance, delivery, and janitorial jobs, from November to March each year until he completely stopped working in 2008.  See VA Form 21-8940 dated May 2008 and January 2016; June 2008 VA examination report.  

The medical evidence of record reflects that the Veteran's service-connected diabetes, hearing loss, and skin disabilities do not result in any restriction of activities, including ability to work.  

During the June 2008 VA PTSD examination, the Veteran reported that he had difficulty with forgetfulness while working and that he quit or was fired from his temporary jobs because it was hard to take orders.  The examiner noted that the Veteran had minor deficits in attention, focus, and short-term memory, as well as symptoms of irritability; however, he noted the Veteran's thought processing and communication were not impaired and that his social functioning was intact to basic skills.  The examiner also noted that the Veteran retained the functional capacity to do simple work activities in a loosely supervised environment with minimal contact with peers, supervisors, and the public.  

The November 2005 VA examiner also noted the Veteran had difficulty working with other people and that he typically had to work in settings alone with little supervision.  However, the examiner noted the Veteran was competent and employable from a psychiatric standpoint, although he could only perform well in settings with no supervision and limited contact with people.  Similarly, the August 2010 VA examiner stated that the Veteran's long-term history of forgetfulness and interpersonal stress made employment difficult.  

VA treatment records also show that, despite the Veteran's problems with forgetfulness and anger, he variously reported that work was not stressful, that he was able to continue with his snow plowing and landscaping work, and that he was busy with his business.  See e.g., VA treatment records dated April 2007, December 2007, and March 2009.  

In January 2011, Dr. Logsdon conducted a neuropsychiatric evaluation and opined that the Veteran's service-connected PTSD precluded him from securing or engaging in substantially gainful employment since 2005 due to various symptoms, including emotional distress interfering with cognitive ability, decreased attention, concentration, and memory.  While the January 2011 report is considered competent medical evidence, the Board finds it is inconsistent with the other evidence of record which does not contain any indication of decreased cognitive ability or evidence showing that his PTSD symptoms, while severe, had or would likely preclude employment.  

Indeed, given the foregoing evidence, the Board acknowledges that the Veteran's service-connected PTSD clearly impacted his ability to work.  Indeed, the 70 percent rating assigned throughout the appeal period, and the 80 percent combined rating assigned since August 2014, are recognition that the impairment caused by his service-connected disabilities, singularly and jointly, made it difficult to obtain and keep employment.  However, the ultimate question in this case is whether the Veteran is incapable of performing the physical and mental acts required by employment because of a service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence shows that, prior to June 25, 2015, the Veteran's service-connected PTSD resulted in a serious impairment in occupational functioning due to impaired impulse control, decreased concentration and memory, and difficulty interacting with others.  However, despite the impairment caused by his psychiatric condition, the Veteran worked until 2008 and, even after that date, retained normal cognitive functioning and communication, as well as his ability to interact with others, albeit in a limited setting.  

The Board has considered whether the Veteran's self-employment until 2008 was marginal employment, as he and his family have maintained that he was able to do lawn work because he was by himself and there is evidence of his income during that time.  See e.g., December 2012 lay statement from K.A.; January 2016 attorney statement and income information.  Indeed, the evidence shows the Veteran earned approximately $5000 in 2008 through self-employment, which is below the poverty threshold of $11,201 for one person under the age of 65 for that year, with no income reported from 2009 to 2012.  

While the Veteran clearly earned less than the poverty threshold from 2008 and thereafter and worked for himself, there is no evidence showing that his service-connected disability did or would have likely precluded sedentary employment or other employment that would allow him to work independently or with limited interaction with others.  In fact, the Veteran reported having other odd jobs when he was not conducting his lawn business and, while he reported having difficulty taking orders from other people, he maintained the ability to secure various types of jobs.  Indeed, given his GED, two years of general college course work, varying work history, and continued ability to perform sedentary and/or independent work, the Board finds the Veteran was likely capable of not only obtaining jobs, but also performing the physical and mental acts required for some form of gainful employment prior to June 25, 2015.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, prevented him from securing and maintaining substantially gainful employment prior to June 25, 2015, and, as such, his service-connected disabilities did not render him unemployable.  

Under these circumstances, the Board finds that the claim for a TDIU prior to June 25, 2015 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






[Continued on Next Page]
ORDER

An initial 70 percent rating for PTSD is granted prior to June 25, 2015.  

A rating in excess of 70 percent for PTSD for the entire time period on appeal is denied.  

Entitlement to a TDIU prior to June 25, 2015 is denied.  



_______________________________		____________________________
L.M. BARNARD					MICHELLE L. KANE  
Veterans Law Judge					Veterans Law Judge
      Board of Veterans' Appeals			     Board of Veterans' Appeals




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


